DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I: Claims 1-11 in the reply filed on 3/3/2021 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/3/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (US Publication No. 2018/0197996).

    PNG
    media_image1.png
    576
    474
    media_image1.png
    Greyscale

Regarding claim 1, Liu discloses a semiconductor device Fig 1-2, comprising: a substrate Fig 2, 100; a first poly-material pattern Fig 1 and 2 ¶0041, 0057, 0102, over and protruding outward from the substrate Fig 1 and 2, wherein the first poly-material pattern comprises a first active portion and a first poly-material portion joined to the first active portion Fig 2 ¶0041, 0057, 0120; a first conductive element Fig 2, 4/5/7, over the substrate Fig 2, 100, wherein the first conductive element comprises the first poly-material portion Fig 2, 7 ¶0041, 0057 and a first metallic conductive portion Fig 2, 4/5 Fig 2, 1 ¶0097, over the substrate Fig 2, 100 and covering the first active portion of the first poly-material pattern and the first conductive element Fig 1, Fig 2 and Fig 4; and a first gate structure Fig 2, 3 , over a portion of the first semiconductor layer Fig 2, 1 located within the first active portion Fig 1-8.
Regarding claim 2, Liu discloses wherein a material of the first poly-material portion comprises a polysilicon material, a poly-germanium material, or a poly- silicon-germanium material, and a material of the first metallic conductive portion comprises a metal or a metal silicide, and the first metallic conductive portion covers at least one of a top surface and a sidewall of the first poly-material portion Fig 2 ¶0041, 0057, 0120.  
Regarding claim 8, Liu discloses a semiconductor device, comprising: a gate structure Fig 2, 3, disposed over a substrate Fig 2, 100; a semiconductor layer Fig 2, 1, disposed over the substrate Fig 2, 100, a portion of the semiconductor layer being overlapped with the gate structure Fig 1 and 2; and at least one conductive element Fig 2, 4/5 ¶0120, disposed over the substrate Fig 2, 100 and covered by the semiconductor layer Fig 2, 1, wherein the at least one conductive element comprises: a poly-material portion Fig 2 ¶0041, 0057, 0120; and5Customer No.: 31561 Application No.: 16/578,389Docket No.: 87491-US-PAa metallic conductive portion covering the poly-material portion Fig 2.  
Regarding claim 9, Liu discloses wherein a material of the poly- material portion comprises a polysilicon material, a poly-germanium material, or a poly- silicon-germanium material, and a material of the metallic conductive portion comprises a metal or a metal silicide, and the metallic conductive portion covers at least one of a top surface and a sidewall of the poly-material portion Fig 2 ¶0041, 0057, 0120.  
Fig 2 and Fig 4.
Regarding claim 11, Liu discloses further comprising: source/drain elements, disposed over the substrate and covered by the semiconductor layer, and the portion of the semiconductor layer is between the source/drain elements, wherein the source/drain elements are located between the substrate and the gate structure or the gate structure is located between the substrate andFig 1, Fig 2 and Fig 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US Publication No. 2018/0197996) in view of Chang et al (US Patent No. 6,410,373).


Fig 2,102 ¶0048 over the substrate Fig 2, 100 and between the first poly-material pattern and the substrate Fig 2;2Customer No.: 31561 Application No.: 16/578,389 Docket No.: 87491-US-PAa second dielectric layer Fig 2,101, over the first active portion, wherein the first active portion is located between the first dielectric layer Fig 2, 102 and the second dielectric layer Fig 2, 101, and the first semiconductor layer Fig 2, 1 is located between the second dielectric layer Fig 2, 101 and the first gate structure Fig 2, 3. Liu discloses all the limitations except for the spacers. Whereas Chang discloses a pair of spacers, over a dielectric layer and disposed at two opposite sides of the first gate structure Fig 1F, 120.  Liu and Chang are analogous art because they are directed to TFT and one of ordinary skill in the art would have had a reasonable expectation of success to modify Liu because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the gate and incorporate spacers to protect the gates.

Allowable Subject Matter
Claims  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A ENAD/           Primary Examiner, Art Unit 2811